154 J.M. Johnson, J.
(dissenting) — I disagree with the majority’s resolution of this case and am saddened by the impact caused by this judicial rewrite of our parentage laws on this child — poor little L.B. At the outset, I note that the sexual orientation history of the parties in this case should be irrelevant under the straightforward analysis the statute and constitution require.30 Regardless of the various sexual orientation claims, the outcome must be that a mother has a fundamental right to make decisions for her child. The Washington Uniform Parentage Act (UPA), chapter 26.26 RCW, requires the same analysis and conclusion as do the state and federal constitutions: L.B.’s mother, Page Britain, is fit (no contrary allegation has been made), and therefore the courts must presume that she acts in her child’s best interests.
¶55 Under the majority’s holding, the parties in this case will return to the trial court for a determination of whether Sue Ellen (“Mian”) Carvin, the claimant, is a “de facto” parent — even though she is not a parent under any reading *716of our constitution or statute.31 If or when the court below decides she is a “de facto” parent, Carvin will magically obtain the fundamental rights of a parent — rights equal to those of L.B.’s biological and legal mother, Britain. Unfortunately, the court will then likely divide custody on some unspecified basis.
¶56 This outcome is unconstitutional and in derogation of rights of the mother because it interferes with an admittedly fit parent’s fundamental right to make child rearing decisions. See Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); see also In re Parentage of C.A.M.A., 154 Wn.2d 52, 109 P.3d 405 (2005); In re Custody of Smith, 137 Wn.2d 1, 969 P.2d 21 (1998).
¶57 It will be shown below that this “de facto” claimant meets none of the qualifications of a parent under the UPA. Further indicative of Carvin’s motives here, her counsel admitted at argument that Carvin has not contributed to L.B.’s support since this litigation began. Wash. State Supreme Court 17:34, 18:32 (Feb. 15, 2005), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org. Instead of helping support L.B., she has chosen to engage in protracted litigation that is costly, financially and emotionally — undoubtedly causing agonizing stress on little L.B., who has become a battleground for this interpersonal and political debate.32
¶58 The majority purports to dispose of the constitutional issue raised in Troxel and Smith by waving a magic wand and creating “de facto” parents: “[o]ur common law recognition of another class of ‘parents’ eradicates the parent/nonparent dichotomy that was the crux of both the Smith and Troxel opinions.” Majority at 712. However, it is *717this court’s creation of this new class of parents that is the constitutional violation (and the court has no power to “eradicate the parent/nonparent dichotomy” which has existed as long as there have been families). In this case there is a real, fit, actual, biological parent whose fundamental interest in the care, custody, and raising of her child is infringed by the majority’s elevating of a nonparent to “de facto” parental status.
¶59 This is a constitutional matter. The United States Supreme Court found in Troxel that the Washington trial court had erred when it failed to apply the constitutionally required presumption that a fit parent acts in the child’s best interests (and thus failed to require proof that the parent was unfit before making a custody determination against the parent’s wishes). Troxel, 530 U.S. at 68-69. Moreover, the Troxel trial court presumption, reflecting Washington’s nonparental visitation statute then in effect, failed to protect the mother’s fundamental constitutional right to make decisions concerning the rearing of her own daughter.33 Id. at 70. (The Troxel decision also predicts the fate of the majority’s “de facto” parent ruling when reviewed by that court.)
¶60 Here, the majority errs, as the Washington statute and trial court did in Troxel, by allowing a court to assume that it is in a child’s interests to continue a relationship with a nonparent over objection of the legitimate parent. Second, the majority’s ruling fails to provide any protection for Britain’s fundamental constitutional right as a fit mother to make decisions concerning the upbringing of her own daughter.
¶61 Worse, in my view, the majority here looks beyond a detailed and complete statutory scheme adopted by the Washington legislature and creates by judicial decree a new method for determining parentage. The UPA, adopted by many states, is avowedly intended to provide the exclusive remedy for determining parentage as it “governs every *718determination of parentage in this state.” RCW 26-.26.021(1).
f62 An unambiguous statute is not subject to judicial construction. Wash. State Coalition for the Homeless v. Dep’t of Soc. & Health Servs., 133 Wn.2d 894, 904, 949 P.2d 1291 (1997). Instead, a court must ascertain and give effect to the intent and purpose of the legislature. Id. Additionally, separation of powers requires a court to resist the temptation to rewrite an unambiguous statute to suit its notions of public policy and to recognize that “ ‘the drafting of a statute is a legislative, not a judicial, function.’ ” State v. Jackson, 137 Wn.2d 712, 725, 976 P.2d 1229 (1999) (quoting State v. Enloe, 47 Wn. App. 165, 170, 734 P.2d 520 (1987)).
163 Here, the UPA unambiguously defines a “parent.” A parent is “an individual who has established a parent-child relationship under RCW 26.26.101.” RCW 26.26.011(12). A mother-child relationship is established in five situations: (1) when a woman gives birth to a child, (2) through an adjudication of maternity, (3) through adoption, (4) by a surrogate parentage contract, or (5) by an affidavit and physician’s certificate stating a person’s intent to be bound as a parent of a child born through alternative reproductive medical technology. RCW 26.26.101.34
*719¶64 Britain qualifies under RCW 26.26.101(l)(a) — incorporating the preexisting definition of parent — as she is the birth mother of L.B.35 Carvin does not qualify under any section.36 This should end the analysis.
¶65 The statute does contemplate various other ways in which a person may establish a true parent relationship. Absent from these definitions of parent, which the legislature intended as exclusive, is any mention of a “de facto” parent or any provision that Carvin fits.
¶66 The statute’s extensive detail and forethought is evidence that the legislature included relationships that it intended to include and excluded all other relationships. The statute is complete and legislatively intended as exclusive. Nowhere in the text of the UPA or other chapters of the RCW is the term “de facto parent” or “psychological parent” mentioned.
¶67 The majority improperly concludes that the legislature’s failure to speak is somehow an invitation for this court to add further definitions or provisions to a statute that is clear, unambiguous, and all encompassing.37 The *720majority’s conclusion is wrong on the facts and violates our long-standing rules of statutory construction.
¶68 That the legislature neither intended a “de facto” parent nor intended the courts to provide such cause of action is evidenced by the legislative determination not to create such a status or cause of action following the Court of Appeals decision in State ex rel. D.R.M. v. Wood, 109 Wn. App. 182, 34 P.3d 887 (2001) (State petitioned to impose child support on former same-sex partner of woman who conceived a child through artificial insemination while the women were a couple). That case involved a different issue than the present case — child support obligation, not parentage, was before the court. However, the fact pattern served to alert the legislature to the situation that arises when an unmarried couple (sexual orientation irrelevant) conceive through artificial insemination and later cease to be a couple. Were this situation not already considered by the legislature, the Court of Appeals’ decision specifically alerted the legislature. See id. at 195. The court stated: “If the marriage statute, adoption statute, UPA presumptions or surrogacy statute are inadequate when an unmarried couple, same gender or not, conceive artificially, it is up to the Legislature to make any changes.” Id. (emphasis added).
f 69 The legislature chose not to amend the UPA and not to create a “de facto” parent. The legislature has spoken. “When the legislature has assumed to speak upon a given subject, courts must take its expression as it is, and if it be certain in its terms, there is no reason for speculation as to its reasons, nor warrant for adding anything to meet a given case.” In re Estate of Adler, 52 Wash. 539, 547, 100 P. 1019 (1909). As the UPA is the exclusive method for determining parentage, the majority errs by finding a court power to legislate further (and to legislate inconsistently).
¶70 I also find the majority’s decision in this case inconsistent with another recent case. This court declined to reach the issue of “de facto” parentage, although the petitioner argued the issue in her supplemental brief, in the case of In re Custody of Brown, 153 Wn.2d 646, 651 n.3, 105 *721P.3d 991 (2005). In Brown, petitioner Gail Luby — the paternal grandmother of minor child S.H.B. — filed a non-parental custody petition and argued that she should be afforded the rights of a parent under the similar doctrine she labeled “in loco parentis.” Id. at 652. The facts established that S.H.B. was two years old when her parents (who had drug problems) left her in the care of Luby. Id. at 648-49. Luby then lived with and cared for S.H.B. for the next six years. Id. Applying Luby’s facts to the majority’s new test for “de facto” parent, Luby would qualify. From the facts of that case it appears that (1) S.H.B.’s natural parents consented to and fostered the parent-like relationship; (2) Luby and S.H.B. lived together in the same household; (3) Luby assumed obligations of parenthood, including support, without expectation of financial compensation; and (4) Luby was in a parental role for a length of time sufficient to have established with the child a bonded, dependent relationship, parental in nature. See id. at 648-49. Despite these facts, this court did not reach or create the “de facto” parent analysis or rewrite the statute.
¶71 Luby’s claim is far better than Carvin’s in many respects. L.B. never lived separately with Carvin. Moreover, the record is unclear regarding Carvin’s contributions to the financial support of L.B.; she admitted no contribution in the years since the litigation commenced. Wash. State Supreme Court 17:34, 18:32 (Feb. 15, 2005), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org.
¶72 Luby’s story was less persuasive in other respects— she had been arrested and pleaded guilty to drug charges (marijuana). Brown, 153 Wn.2d at 649-50. This fact (and others) made it evident that it may not have been in S.H.B.’s best interests to stay with Luby. However, such facts are irrelevant to a determination of a “de facto” parent under the majority’s new test. That the court chose not to address “de facto” parentage with Luby is evidence that the majority’s decision today is crafted to suit these facts and current notions of political correctness. It is doubly unfor-*722túnate that this court, and the court below, has determined to pursue such ad hoc decision making with respect to poor little L.B. — a most vulnerable subject.
¶73 Also unfortunate in this case is the majority’s usurpation of the legislature’s role in government. The majority claims that “Washington courts have not hesitated to exercise their common law equitable powers to award custody of minor children.” Majority at 699. However, to do so in this case was improper as the majority goes against the express intent of the legislature. See infra pp. 717-19.
¶74 Previously, this court has properly declined to look beyond the statutory enactments of the parentage act to create the interests of a “psychological parent.” See In re Dependency of J.H., 117 Wn.2d 460, 476, 815 P.2d 1380 (1991). In In re Dependency of J.H., the court properly declined to create an equitable cause of action when the statutory scheme did not provide one, stating, “[a]t the present time, foster parents have not been accorded a statutorily recognized expectancy in a continued relationship between themselves and their foster children, even in instances where foster parents may in fact have become the ‘psychological parents’ of the foster children.” Id.
¶75 The court properly decided not to act as a legislature in In re Dependency of J.H., but unfortunately today the same restraint is not shown. This court should have continued to follow the long precedent and declined to usurp the legislature’s role.
¶76 The majority wishes to act with the wisdom of Solomon in not only implementing but making the law in this sensitive family law area. Solomon’s famous case with two women claiming the same baby had a different point, however, badly misapprehended by the majority. Solomon threatened to cut the baby in half in order to determine the real mother, to whom he restored full custody. 1 Kings 3:16-28. The court today holds an actual division more wise *723and sends the case and the child to lower courts for that division. Poor little L.B.
¶77 I dissent.
Sanders, J., concurs with J.M. Johnson, J.

 I note this because the Court of Appeals’ decision is wrought with references to sexual orientation of mother, father, and claimant that are irrelevant and only serve to obfuscate the determinative issue: who is the child’s mother! See In re Parentage of L.B., 121 Wn. App. 460, 89 P.3d 271 (2004).


 The father, John. Auseth, later married Britain, signed an acknowledgment of paternity, and added his name to L.B.’s birth certificate. Clerk’s Papers at 198. The Court of Appeals remanded the case and directed the trial court to determine whether the father is a necessary party. It seems obvious the father would be a necessary party as Carvin’s action also intrudes on his rights. The majority’s disposition of this problem is unclear.


 The litigation costs, including those of six separate amici, would be better placed in trust for little L.B., who will no doubt sorely need such help later in life.


 Similarly, the subsequently adopted “grandparents visitation statute” was held unconstitutional in In re Parentage of C.A.M.A., 154 Wn.2d 52.


 «(i) The mother-child relationship is established between a child and a woman by:
“(a) The woman’s having given birth to the child, except as otherwise provided in RCW 26.26.210 through 26.26.260;
“(b) An adjudication of the woman’s maternity;
“(c) Adoption of the child by the woman;
“(d) A valid surrogate parentage contract, under which the mother is an intended parent of the child, as provided in RCW 26.26.210 through 26.26.260; or
“(e) An affidavit and physician’s certificate in a form prescribed by the department of health wherein the donor of ovum or surrogate gestation carrier sets forth her intent to be legally bound as the parent of a child or children born through alternative reproductive medical technology by filing the affidavit and physician’s certificate with the registrar of vital statistics within ten days after the date of the child’s birth pursuant to RCW 26.26.735.
“(2) The father-child relationship is established between a child and a man by:
“(a) An unrebutted presumption of the man’s paternity of the child under RCW 26.26.116;
*719“(b) The man’s having signed an acknowledgment of paternity under RCW 26.26.300 through 26.26.375, unless the acknowledgment has been rescinded or successfully challenged;
“(c) An adjudication of the man’s paternity;
“(d) Adoption of the child by the man;
“(e) The man’s having consented to assisted reproduction by his wife under RCW 26.26.700 through 26.26.730 that resulted in the birth of the child; or
“(f) A valid surrogate parentage contract, under which the father is an intended parent of the child, as provided in RCW 26.26.210 through 26.26.260.” RCW 26-.26.101.


 Indeed I, like the statute, prefer the (unqualified) term “mother,” and would not normally have to add “birth” were it not for the unfortunate context of decisions such as the majority.


 Note, however, there may have been earlier times when she arguably could have complied, e.g., by adoption if L.B.’s mother agreed.


 The Court of Appeals directly and improperly concluded that the legislature invited the courts to make the law in this area. See In re Parentage of L.B., 121 Wn. App. at 475-76. This conclusion violates the doctrine of separation of powers and improperly suggests that a court may write (or add to) any law it deems incomplete or unsatisfactory.